 



Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of November 18, 2005, by and among DEAN FOODS COMPANY, a Delaware
corporation (the “Borrower”), those certain subsidiaries of the Borrower party
to the Credit Agreement referred to below (the “Guarantors”), the lenders party
to the Credit Agreement defined below (the “Lenders”) pursuant to the
authorization (in the form attached hereto as Annex I, the “Authorization”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders
(the “Administrative Agent”), JPMORGAN CHASE BANK, N.A., as Syndication Agent
for the Lenders (the “Syndication Agent”) and BANK OF AMERICA, N.A., HARRIS
TRUST AND SAVINGS BANK and SUNTRUST BANK, each as a documentation agent
(collectively, the “Documentation Agents”). Except as otherwise defined in this
Amendment, terms defined in the Credit Agreement referred to below are used
herein as defined therein.
RECITALS
     WHEREAS, the Borrower, the Guarantors, the Administrative Agent, the
Syndication Agent, the Documentation Agents and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of August 13, 2004 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), pursuant to which the Lenders have extended certain credit
facilities to the Borrower;
     WHEREAS, the Borrower has requested that the Lenders consent to certain
modifications to the Credit Agreement; and
     WHEREAS, the Lenders party hereto have agreed to amend the Credit Agreement
on the terms and subject to the conditions set forth in this Amendment.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     Section 1. Amendments to Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 3 hereof, the parties hereby agree
that the Credit Agreement shall be amended as follows:
     (a) Section 1.1 (“Defined Terms”) of the Credit Agreement shall be amended
effective as of the date hereof by:
          (i) adding the following defined terms in appropriate alphabetical
order:
     “Second Amendment” shall mean the Second Amendment to this Agreement dated
as of November 18, 2005.
     “Second Amendment Effective Date” shall mean the date upon which all of the
conditions precedent set forth in the Second Amendment shall have been
satisfied.

 



--------------------------------------------------------------------------------



 



          (ii) amending the definition of “Credit Party Obligations” by adding
the parenthetical phrase “(regardless of whether that Person remains a Lender
after such Hedging Agreement is executed)” immediately following the phrase
“hereunder at the time such Hedging Agreement is executed” in the tenth line of
such definition.
          (iii) deleting the definition of “Hedging Agreements” in its entirety
and replacing it with the following:
     “Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates,
commodity prices, or currency values, including, without limitation, any
interest rate swap, cap or collar agreement or similar arrangement between such
Person and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, or other interest rate, commodity or exchange
rate hedging agreements.
          (iv) deleting the definition of “Pro Forma Basis” in its entirety and
replacing it with the following:
     “Pro Forma Basis” shall mean, with respect to any Permitted Acquisition or
any Restricted Payment made pursuant to Section 6.10, that such Permitted
Acquisition or Restricted Payment shall be deemed to have occurred or been made,
as applicable, as of the first day of the four (4) fiscal-quarter period ending
as of the most recent fiscal quarter end preceding the date of such Permitted
Acquisition or Restricted Payment.
     (b) Section 2.2 (“Swingline Loan Subfacility”) of the Credit Agreement
shall be amended by deleting the reference in clause (a) thereof to “ONE HUNDRED
MILLION DOLLARS ($100,000,000)” and replacing it with “ONE HUNDRED FIFTY MILLION
DOLLARS ($150,000,000)”.
     (c) Section 5.9 (“Financial Covenants”) of the Credit Agreement shall be
amended by deleting Section 5.9(a) (“Leverage Ratio”) in its entirety and
replacing it with the following:
     (a) Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal
quarter of the Borrower and its Restricted Subsidiaries, shall be less than or
equal to the corresponding ratio set forth below:

      Period   Maximum Ratio
Second Amendment Effective Date through March 31, 2007
  4.35 to 1.00
April 1, 2007 and thereafter
  4.00 to 1.00

2



--------------------------------------------------------------------------------



 



     (d) Section 6.10 (“Restricted Payments”) of the Credit Agreement shall be
amended by deleting Section 6.10 in its entirety and replacing it with the
following:
     Section 6.10 Restricted Payments. The Borrower will not, nor will it permit
any Restricted Subsidiary to, directly or indirectly, declare, order, make or
set apart any sum for or pay any Restricted Payment, except (a) to make
dividends payable solely in the same class of Capital Stock of such Person,
(b) to make dividends or other distributions payable to any Credit Party
(directly or indirectly through Subsidiaries), (c) to make dividends to or
repurchases from the Borrower or the holders of ownership interests of such
Restricted Subsidiary the proceeds of which shall be used to pay taxes that are
then due and payable, (d) in the case of a Receivables Financing SPC, to make
Restricted Payments to its owners to the extent of net income or other assets
available therefor under applicable law, and (e) to make other Restricted
Payments; provided, however that after giving effect to such Restricted Payments
on a Pro Forma Basis, no Default or Event of Default shall have occurred and/or
be continuing or be directly or indirectly caused as a result thereof.
     Section 2. Representations and Warranties. Each of the Credit Parties
represents and warrants as follows:
     (A) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment and each other document executed in connection
herewith to which it is a party in accordance with their respective terms.
     (B) This Amendment and each other document executed in connection herewith
has been duly executed and delivered by such Person and constitutes such
Person’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to: (1) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (2) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).
     (C) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment, other than filings required to comply with
applicable securities laws.
     (D) After giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement are, subject to the limitations set
forth therein, true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).
     (E) No Default or Event of Default has occurred and is continuing as of the
date hereof.
     Section 3. Conditions Precedent. This Amendment shall become effective on
the date hereof upon satisfaction (or waiver) of each of the following
conditions precedent:

3



--------------------------------------------------------------------------------



 



     (A) This Amendment. The Administrative Agent shall have received (1) a duly
executed counterpart of this Amendment from the Administrative Agent, the
Swingline Lender and each Credit Party and (2) the necessary Authorizations from
the Lenders.
     (B) Costs, Expenses and Fees. The Borrower shall have paid (1) any and all
out-of-pocket costs (to the extent invoiced on or prior to the date hereof)
incurred by the Agents or the Arrangers (including the reasonable fees and
expenses of each Agent’s legal counsel and other advisors and professionals
engaged by the Agents or the Arrangers in connection with this Amendment),
(2) all fees and other amounts payable to either Agent in connection with the
arrangement, negotiation, execution and delivery of this Amendment and (3) all
amendment fees payable to each of the Lenders that consents to the Amendment by
5:00 P.M. (Eastern time) on November 18, 2005.
     (C) Other Documents. The Administrative Agent shall have received any other
documents, certificates or instruments reasonably requested thereby in
connection with the execution of this Amendment.
Section 4. Acknowledgement of Guarantors and Reaffirmation of Security
Documents.
     (A) By their execution hereof, each of the Guarantors listed on the
signature pages to this Amendment hereby expressly (1) consents to the
modifications and amendments set forth in this Amendment, (2) reaffirms all of
its respective covenants, representations, warranties and other obligations set
forth in the Credit Agreement and the other Credit Documents to which it is a
party, (3) acknowledges that it has received a copy of the Credit Agreement (as
amended) and agrees to be bound to the terms and conditions set forth therein
and (4) acknowledges, represents and agrees that its respective covenants,
representations, warranties and other obligations set forth in the Credit
Agreement and the other Credit Documents to which it is a party remain in full
force and effect.
     (B) Each Credit Party hereby confirms that each of the Security Documents
to which it is a party shall continue to be in full force and effect and is
hereby ratified and reaffirmed in all respects as if fully restated as of the
date hereof by this Amendment. In furtherance of the reaffirmations set forth in
this Section 4(B) each Credit Party hereby grants and assigns a security
interest in all Collateral (including, without limitation, any real property or
other Collateral) identified in any Security Document as collateral security for
the Credit Party Obligations.
Section 5. Miscellaneous.
     (A) Limited Amendment. Except as expressly provided herein, the Credit
Agreement shall remain unmodified and in full force and effect. This Amendment
shall not be deemed (1) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Credit Document or (2) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Credit Documents or any
of the instruments or agreements referred to therein, as the same may be amended
or modified from time to time. References in the Credit Agreement (including
references to such Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and

4



--------------------------------------------------------------------------------



 



“hereof”) and in any Credit Document to the Credit Agreement shall be deemed to
be references to the Credit Agreement as amended hereby.
     (B) Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart.
     (C) Further Assurances. Upon the request of the Administrative Agent and at
the sole expense of the Borrower, the Borrower will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Administrative Agent may reasonably request to
effectuate the provisions and purposes of this Amendment.
     (D) Fax Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.
     (E) Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

     
BORROWER:
  DEAN FOODS COMPANY, a Delaware corporation
 
   
 
  By: /s/ Cory Olson
 
  Name: Cory Olson
 
  Title: Senior Vice President — Finance
 
   
GUARANTORS:
  31 LOGISTICS, INC., a Delaware corporation
 
  ALTA-DENA CERTIFIED DAIRY, INC., a Delaware corporation
 
  BARBER ICE CREAM, LLC, a Delaware limited liability company
 
  BARBER MILK, INC., a Delaware corporation (formerly known as Barber Dairies,
Inc., by change of name only)
 
  BERKELEY FARMS, INC., a California corporation
 
  BROUGHTON FOODS, LLC, a Delaware limited liability company
 
  COUNTRY DELITE FARMS, LLC, a Delaware limited liability company
 
  COUNTRY FRESH, LLC, a Michigan limited liability company
 
  CREAMLAND DAIRIES, INC., a New Mexico corporation
 
  DAIRY FRESH, LLC, a Delaware limited liability company
 
  DEAN DAIRY HOLDINGS, LLC, a Delaware limited liability company
 
  DEAN DAIRY PRODUCTS COMPANY, a Pennsylvania corporation
 
  DEAN FOODS COMPANY OF CALIFORNIA, INC., a Delaware corporation
 
  DEAN FOODS COMPANY OF INDIANA, INC., a Delaware corporation
 
  DEAN FOODS NORTH CENTRAL, INC., a Delaware corporation
 
   
 
  Each of the above:
 
   
 
  By: /s/ Cory Olson
 
  Name: Cory Olson
 
  Title: Authorized Agent

 



--------------------------------------------------------------------------------



 



     
 
  DEAN HOLDING COMPANY, a Wisconsin corporation (formerly known as Dean Pickle
and Specialty Products Company, a Wisconsin corporation)
 
  DEAN ILLINOIS DAIRIES, LLC, a Delaware limited liability company
 
  DEAN INTERNATIONAL HOLDING COMPANY, a Delaware corporation
 
  DEAN LEGACY BRANDS, INC., a Delaware corporation
 
  DEAN MANAGEMENT CORPORATION, a Delaware corporation (formerly known as Suiza
Management Corporation, by change of name only)
 
  DEAN MIDWEST II, LLC, a Delaware limited liability company
 
  DEAN MIDWEST, LLC, a Delaware limited liability company
 
  DEAN MILK COMPANY, INC., a Kentucky corporation
 
  DEAN NORTHEAST II, LLC, a Delaware limited liability company
 
  DEAN NORTHEAST, LLC, a Delaware limited liability company (formerly known as
Suiza GTL, LLC, by change of name only)
 
  DEAN PUERTO RICO HOLDINGS, LLC, a Delaware limited liability company (formerly
known as Suiza Dairy Corporation by change of name only)
 
  DEAN SOCAL, LLC, a Delaware limited liability company (formerly known as Suiza
SoCal, LLC by change of name only)
 
  DEAN SOUTHEAST II, LLC, a Delaware limited liability company
 
  DEAN SOUTHEAST, LLC, a Delaware limited liability company (formerly known as
Suiza Southeast, LLC, by change of name only)
 
  DEAN SOUTHWEST II, LLC, a Delaware limited liability company
 
  DEAN SOUTHWEST, LLC, a Delaware limited liability company (formerly known as
Suiza Southwest, LLC, by change of name only)
 
  DEAN TRANSPORTATION, INC., an Ohio corporation
 
  DIPS GP II, LLC, a Delaware limited liability company (successor by merger to
DIPS GP II, Inc., a Delaware corporation)
 
   
 
  Each of the above:
 
   
 
  By: /s/ Cory Olson
 
  Name: Cory Olson
 
  Title: Authorized Agent

 



--------------------------------------------------------------------------------



 



     
 
  DIPS GP, INC., a Delaware corporation
 
  DIPS LIMITED PARTNER II, a Delaware statutory trust (formerly known as DTMC,
Inc.)
 
  DIPS LIMITED PARTNER, a Delaware entity (formerly known as Dips LP, Inc.)
 
  ELGIN BLENDERS, INCORPORATED, an Illinois corporation
 
  FAIRMONT DAIRY, LLC, a Delaware limited liability company
 
  GANDY’S DAIRIES, INC., a Texas corporation
 
  GOLDEN VALLEY DAIRY, LLC, a Delaware limited liability company
 
  HORIZON ORGANIC DAIRY, IDAHO FARM, INC., a Colorado corporation
 
  HORIZON ORGANIC DAIRY, MARYLAND FARM, INC., a Colorado corporation
 
  HORIZON ORGANIC HOLDING CORPORATION, a Delaware corporation
 
  HORIZON ORGANIC INTERNATIONAL, INC., a Delaware corporation
 
  INTERNATIONAL DAIRY HOLDINGS, LLC, a Delaware limited liability company
 
  KOHLER MIX SPECIALTIES OF MINNESOTA, LLC, a Delaware limited liability company
(formerly known as M-Foods Dairy, LLC)
 
  KOHLER MIX SPECIALTIES, LLC, a Delaware limited liability company (formerly
known as M-Foods Dairy TXCT)
 
  LAND-O-SUN DAIRIES, LLC, a Delaware limited liability company
 
  LIBERTY DAIRY COMPANY, a Michigan corporation
 
  LOUIS TRAUTH DAIRY, LLC, a Delaware limited liability company
 
  MARATHON DAIRY INVESTMENT CORP., a Minnesota corporation
 
  MAYFIELD DAIRY FARMS, INC., a Delaware corporation
 
  MCARTHUR DAIRY, INC., a Florida corporation
 
  MEADOW BROOK DAIRY COMPANY, a Pennsylvania corporation
 
  MELODY FARMS, L.L.C., a Delaware limited liability company
 
   
 
  Each of the above:
 
   
 
  By: /s/ Cory Olson
 
  Name: Cory Olson
 
  Title: Authorized Agent

 



--------------------------------------------------------------------------------



 



     
 
  MIDWEST ICE CREAM COMPANY, a Delaware corporation (formerly known as Dean
Foods Ice Cream Company, by change of name only)
 
  MODEL DAIRY, LLC, a Delaware limited liability company
 
  MORNINGSTAR FOODS, LLC, a Delaware limited liability company
 
  NEW ENGLAND DAIRIES, LLC, a Delaware limited liability company
 
  PET O’FALLON, LLC, a Delaware limited liability company
 
  PURITY DAIRIES, INCORPORATED, a Delaware corporation
 
  REITER DAIRY OF AKRON, INC., an Ohio corporation (formerly known as Reiter
Akron, Inc.)
 
  REITER DAIRY OF SPRINGFIELD, LLC, a Delaware limited liability company
(formerly known as Reiter Springfield, LLC)
 
  ROBINSON DAIRY, LLC, a Delaware limited liability company
 
  SCHENKEL’S ALL-STAR DAIRY, LLC, a Delaware limited liability company
 
  SCHENKEL’S ALL-STAR DELIVERY, LLC, a Delaware limited liability company
 
  SFG MANAGEMENT LIMITED LIABILITY COMPANY, a Delaware limited liability company
 
  SHENANDOAH’S PRIDE, LLC, a Delaware limited liability company
 
  SOUTHERN FOODS HOLDINGS, a Delaware statutory trust (formerly known as
Southern Foods Holding Company, LLC)
 
  SUIZA DAIRY GROUP HOLDINGS, INC., a Delaware corporation (formerly known as
Preferred Holdings, Inc.)
 
  SUIZA DAIRY GROUP, INC., a Delaware corporation (formerly known as Suiza Dairy
Group, L.P.)
 
  SULPHUR SPRINGS CULTURED SPECIALTIES, LLC, a Delaware limited liability
company
 
  SWISS II, LLC, a Delaware limited liability company
 
  SWISS PREMIUM DAIRY, INC., a Delaware corporation (formerly known as Wengert’s
Dairy, Inc.)
 
  T.G. LEE FOODS, INC., a Florida corporation
 
   
 
  Each of the above:
 
   
 
  By: /s/ Cory Olson
 
  Name: Cory Olson
 
  Title: Authorized Agent

 



--------------------------------------------------------------------------------



 



     
 
  TERRACE DAIRY, LLC, a Delaware limited liability company
 
  TUSCAN/ LEHIGH DAIRIES, INC, a Delaware corporation (formerly known as
Tuscan/Lehigh Dairies, L.P.)
 
  VERIFINE DAIRY PRODUCTS CORPORATION OF SHEBOYGAN, INC., a Wisconsin
corporation
 
  WHITEWAVE FOODS COMPANY, a Delaware corporation (formerly known as White Wave
Foods Company, formerly known as Dean National Brand Group, Inc., formerly known
as Morningstar Foods Inc.)
 
  WHITE WAVE, INC., a Colorado corporation
 
  WHITEWAVE SERVICES, INC., a Delaware corporation
 
  WHITEWAVE SERVICES, LLC, a Delaware limited liability company (successor by
merger to Morningstar Services, Inc.)
 
   
 
   
 
   
 
  Each of the above:
 
   
 
  By: /s/ Cory Olson
 
  Name: Cory Olson
 
  Title: Authorized Agent

 



--------------------------------------------------------------------------------



 



     
 
  DEAN INTELLECTUAL PROPERTY SERVICES II, L.P.,
a Delaware limited partnership
 
   
 
  By: DIPS GP II, LLC, its general partner
 
   
 
  By: /s/ Cory Olson
 
  Name: Cory Olson
 
  Title: Authorized Agent
 
   
 
  DEAN INTELLECTUAL PROPERTY SERVICES, L.P.,
a Delaware limited partnership
 
   
 
  By: DIPS GP, INC., its general partner
 
   
 
  By: /s/ Cory Olson
 
  Name: Cory Olson
 
  Title: Authorized Agent
 
   
 
  SOUTHERN FOODS GROUP, L.P.,
a Delaware limited partnership
 
   
 
  By: SFG MANAGEMENT LIMITED LIABILITY COMPANY,
        a Delaware limited liability company
 
   
 
  By: /s/ Cory Olson
 
  Name: Cory Olson
 
  Title: Authorized Agent

 



--------------------------------------------------------------------------------



 



     
AGENTS AND LENDERS:
  WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
and individually in its capacity as a Lender and as Swingline Lender, on behalf
of itself and the other Lenders (other than the Syndication Agent) pursuant to
the Authorization
 
   
 
  By:__________________________________
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



     
 
  JPMORGAN CHASE BANK, N.A. in its capacity as Syndication Agent and
individually in its capacity as a Lender
 
   
 
  By:__________________________________
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



ANNEX I
Form of Lender Authorization
LENDER AUTHORIZATION
November 18, 2005
Wachovia Bank, National Association,
  as Administrative Agent
Mail Code: NC-0760
301 South College Street
Charlotte, NC 28288-0760
Attn: Syndication Agency Services

         
 
  Re:   Second Amendment dated as of November 18, 2005 (the “Second Amendment”)
to the Amended and Restated Credit Agreement dated as of August 13, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among DEAN FOODS COMPANY, the Guarantors party
thereto, the Lenders party thereto (the “Lenders”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), JPMORGAN
CHASE BANK, N.A., as Syndication Agent and BANK OF AMERICA, N.A., HARRIS TRUST
AND SAVINGS BANK and SUNTRUST BANK, each as a Documentation Agent.

     This letter acknowledges our receipt and review of the Second Amendment in
the form posted on the Dean Foods Intralinks or SyndTrak workspace. By executing
this letter, we hereby authorize the Administrative Agent to execute and deliver
the Second Amendment on our behalf.
     Each financial institution executing this Authorization agrees or reaffirms
that it shall be a party to the Credit Agreement and the other Credit Documents
to which Lenders are parties and shall have the rights and obligations of a
Lender under each such agreement.
__________________________________________
[Insert name of applicable financial institution]
By:_______________________________________
Name:_____________________________________
Title:______________________________________

 